Citation Nr: 9928788	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  94-39 584	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for 
hypertensive cardiovascular disease, with right bundle branch 
block and coronary artery disease, rated as 30 percent 
disabling, prior to January 12, 1998. 

2.  Entitlement to an increased disability rating for 
ischemic heart disease with hypertension, rated as 60 percent 
disabling as of January 12, 1998. 

3.  Entitlement to an increased disability rating for 
residuals of a right knee injury, currently rated as 20 
percent disabling.

4.  Entitlement to an increased disability rating for low 
back strain, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
INTRODUCTION

The appellant had more than 20 years of active service and 
retired in April 1981.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of rating decisions by the 
Department of Veterans Affairs (VA) regional office (RO) in 
St. Petersburg, Florida.  

In September 1997, the issues of entitlement to an increased 
disability rating for service-connected residuals of a right 
knee injury and entitlement to an increased disability rating 
for service-connected low back strain were Remanded by the 
Board.  

In September 1997, the Board denied an increased disability 
rating for service-connected hypertensive cardiovascular 
disease, with right bundle branch block and coronary artery 
disease, rated as 30 percent disabling.  The veteran appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).  In January 1998, new criteria became effective for 
rating cardiovascular disease.  In July 1998, a joint remand 
was filed requesting the Court to vacate the Board's decision 
so that the claim could be considered under the new criteria.  
The Court so ordered in August 1998.  In December 1998, the 
Board Remanded the issue so the veteran could be examined and 
rated under the new criteria.  A May 1999 rating decision 
changed the diagnosis for the service-connected 
cardiovascular disorder to ischemic heart disease with 
hypertension, and rated the disability at 60 percent 
disabling as of January 12, 1998.  The May 1999 rating 
decision also granted a total disability rating based on 
individual unemployability.  The back and right knee ratings 
were continued at 20 percent, each.  


REMAND

The rating criteria for disabilities of the cardiovascular 
system changed effective January 12, 1998.  62 Fed. 
Reg. 65207 (December 11, 1997).  The Court has held that were 
the law changes after a claim has been filed or reopened but 
before the administrative or judicial process has been 
concluded, the version most favorable will apply unless 
Congress provided otherwise or permitted the Secretary to 
provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  Review of the 
Federal Register shows that the changes were made to update 
the cardiovascular system rating portion of the rating 
schedule to ensure that it used current medical terminology 
and unambiguous criteria and that it reflected medical 
advances that occurred since the last review.  62 Fed. 
Reg. 65207 (December 11, 1997).  Neither the FEDERAL REGISTER 
nor the regulation indicates that the new criteria were not 
intended to apply to outstanding claims.  Karnas, 313.  
Neither the FEDERAL REGISTER nor the regulation indicates that 
the change was a liberalization.  See 38 C.F.R. §§ 3.114(a), 
3.400(p) (1998).  Consequently, January 12, 1998 is not a 
proper effective date for an increased rating.  The normal 
effective date rules for increased ratings apply.  
38 U.S.C.A. § 5110(a), (b)(2) (West 1991); 38 C.F.R. 
§ 3.400(o) (1998).  

The Court previously remanded this case, ordering 
consideration of the claim under the new criteria.  However, 
the RO applied that criteria only recently.  This does not 
appear to be full compliance with the order of the Court.  
The Court has emphasized the importance of full compliance 
with its orders.  See Stegall v. West, 11 Vet. App. 268 
(1998)  

The new regulations are based on METs.  One MET (metabolic 
equivalent) is the energy cost of standing quietly at rest 
and represents an oxygen uptake of 3.5 milliliters per 
kilogram of body weight per minute.  When the level of METs 
at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for evaluation, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the 
level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used.  38 C.F.R. § 4.104 Note (2).  62 Fed. 
Reg. 65219 (December 11, 1997).  

Since the disability must be evaluated under the new criteria 
as well as the old, a physician must review the evidence as 
of June 4, 1990 (one year prior to receipt of the increased 
rating claim.)  See 38 U.S.C.A. § 5110(b)(2) (West 1991); 
38 C.F.R. § 3.400(o) (1998).  In accordance with 38 C.F.R. 
§ 4.104 Note (2), the doctor should estimate the level of the 
veteran's METs between June 4, 1990 and the recent 
examination in February and March 1999.  The estimate should 
be supported by specific reference to medical findings and 
other evidence as to the extent of the veteran's 
cardiovascular disability.  

The service-connected back disability was rated in May 1999 
on the diagnosis of low back strain (Code 5295).  However, 
the service-connected diagnosis is actually a low back strain 
with disc narrowing L5-S1 and numbness of the feet.  That 
service-connected diagnosis was in effect for more than 10 
years and is protected by law.  38 U.S.C.A. § 1159 (West 
1991).  Consequently, the RO must consider disc disease and 
related neurologic deficits in rating the disability.  
Particularly, the RO must consider the mildly prolonged 
proximal latencies on the March 1999 studies, which a 
physician concluded could suggest a possible component of 
lumbar spondylosis.  

On the March 1999 VA examination, the veteran reported back 
pain.  The examiner did not report if pain affected motion.  
While he used the term "functional effects," the report 
does not actually address the other factors discussed in 
38 C.F.R. §§ 4.40, 4.45 (1998).  The doctor should specify if 
these factors are absent or describe how they affect back 
function.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  The Court determined that 
38 C.F.R. § 4.40 specifically refers to disability due to 
lack of normal "endurance", provides for a rating to be 
based on "functional loss . . . due to . . . pain", and 
states that "a part which becomes painful on use must be 
regarded as seriously disabled."  (Emphasis by Court).  
Furthermore, section 4.40 provides that "[i]t is essential 
that the [rating] examination . . . adequately portray the . 
. . functional loss."  (Emphasis by Court).  The examiner 
should express an opinion on whether pain could significantly 
limit functional ability during flare-ups or when the joint 
is used repeatedly over a period of time.  These 
determinations should, if feasible, be 'portray[ed]' (§ 4.40) 
in terms of the degree of additional range-of-motion loss due 
to pain on use or during flare-ups.  DeLuca, at 205.  

On the March 1999 VA examination, the veteran reported that 
his knee was loose and unstable.  The examiner made no 
finding in this regard.  The representative has emphasized 
instability as the basis for an additional rating.  See 
VAOPGCPREC 23-97 (July 1, 1997).  The veteran should be given 
a knee examination with complete findings, including the 
presence or absence of subluxation and instability.  

In Arnesen v. Brown, 8 Vet. App. 432 (1995) the Court applied 
the principles of DeLuca to the rating of knees.  The 
examiner should evaluate the veteran's knees in accordance 
with the guidance of the Court and the applicable 
regulations.  

While the Board regrets the further delay, further 
development is required to comply with the case law generally 
and the order of the Court in this specific case.  The case 
is REMANDED to the RO for the following development:

1.  The RO should have a cardiologist 
review the claims folder with emphasis on 
the evidence as of June 4, 1990 (one year 
prior to receipt of the increased rating 
claim).  The doctor should estimate the 
level of activity (expressed in METs and 
supported by specific examples, such as 
slow stair climbing or shoveling snow) 
that results in dyspnea, fatigue, angina, 
dizziness, or syncope.  The doctor should 
express an opinion as to the METs on June 
4, 1990 and June 4, 1991.  Any change in 
METs, since June 1990, should be 
identified and supported by specific 
examples.  If the doctor can not express 
an opinion as to the METs at any relevant 
time, he should explain the reason why.  

2.  The RO should schedule the veteran for 
a VA orthopedic examination.  The entire 
claims folder and a copy of this Remand 
must be made available to and be reviewed 
by the examiner prior to the examination.  
All necessary tests and studies should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The physician 
should provide complete rationale for all 
conclusions reached and should 
specifically express an opinion on the 
following questions:  

a.  What is the range of right knee and 
low back motion, describing any limiting 
factors.  If the veteran experiences pain 
on motion, the physician should express an 
opinion as to the credibility of the 
complaints and the specify the evidence on 
which he bases his assessment.  The doctor 
should report at what point in the range 
of motion any pain appears and how it 
affects motion.  If there is no pain on 
motion, the examiner should so state.  

b.  Describe all functional loss affecting 
the right knee and low back, including 
more movement than normal (instability), 
any locking, weakened movement, 
fatigability and lack of endurance, 
incoordination, swelling, deformity, 
atrophy of disuse, disturbance of 
locomotion or interference with weight 
bearing.  If there are no such functional 
deficits, the doctor should so state.  If 
possible, the examiner should describe the 
functional impairment in terms of the 
degree of additional range-of-motion lost.  

3.  If the veteran fails to report for 
examination, the RO should notify him of 
the requirements of 38 C.F.R. § 3.655 
(1998) and give him an opportunity to 
explain any good cause he may have for 
missing the examination.  

4.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the medical 
reports.  If a requested report does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); and Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).  

5.  The RO should rate the service-
connected cardiovascular disorder under 
the new criteria, prior to January 12, 
1998.  

6.  The RO should rated the service-
connected low back strain with disc 
narrowing L5-S1 and numbness of the feet, 
considering the manifestations of the disc 
disease and related neurologic deficits in 
rating the disability.  Particularly, the 
RO must consider the mildly prolonged 
proximal latencies on the March 1999 
studies, which a physician concluded could 
suggest a possible component of lumbar 
spondylosis.  

7.  The RO should rate the service-
connected right knee disability 
considering subluxation and instability, 
as well as limitation of motion.  

Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


